Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                          Exhibit D Page 1 of 19
                           Exhibit D
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                          Exhibit D Page 2 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                          Exhibit D Page 3 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                          Exhibit D Page 4 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                          Exhibit D Page 5 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                          Exhibit D Page 6 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                          Exhibit D Page 7 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                          Exhibit D Page 8 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                          Exhibit D Page 9 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                         Exhibit D Page 10 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                         Exhibit D Page 11 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                         Exhibit D Page 12 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                         Exhibit D Page 13 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                         Exhibit D Page 14 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                         Exhibit D Page 15 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                         Exhibit D Page 16 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                         Exhibit D Page 17 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                         Exhibit D Page 18 of 19
Case 20-01059-JDW   Doc 1-4 Filed 10/05/20 Entered 10/05/20 13:40:53   Desc
                         Exhibit D Page 19 of 19
